FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2010 Commission File Number000-30224 CRYPTOLOGIC LIMITED Marine House, 3rd Floor Clanwilliam Place Dublin 2, Ireland Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: RegulationS-T Rule101(b)(1) only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. \Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: RegulationS-T Rule101(b)(7) only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 11, 2010 CRYPTOLOGIC LIMITED Huw Spiers Chief Financial Officer EXHIBIT INDEX Consolidated Financial Statements for the period ended September 30, 2010 Management's Discussion and Analysis for the period ended September 30, 2010 Certification of Chief Executive Officer Certification of Chief Financial Officer EXHIBIT 99.1 CRYPTOLOGIC LIMITED CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars) As at September 30 As at December 31, (Unaudited) (Audited ASSETS Current assets: Cash and cash equivalents $ $ Security deposits (note 4) Accounts receivable and other Income taxes receivable Prepaid expenses (note 3) User funds held on deposit Future income taxes Capital assets (note 5) Intangible assets (note 6) 97 $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Income taxes payable User funds held on deposit Future income taxes 12 Minority interest (note 7) Shareholders' equity: Share capital (note 9) Stock options Deficit ) ) $ $ 1 CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (In thousands of U.S. dollars, except per share data) (Unaudited) For the three months ended September 30 For the nine months ended September 30 Revenue (note 3) $ Expenses: Operating General and administrative Reorganization (note 16) Impairment of intangible assets (note 6) – – – Impairment of capital assets (note 5) – – – Impairment of long–term investments – – – Finance 17 19 49 66 Amortization Loss before undernoted ) Interest income 14 87 73 Loss before income taxes and minority interest ) Income taxes: Current 60 ) Future ) ) ) 15 ) Loss before minority interest ) Minority interest (note 7) Loss and comprehensive loss $ ) $ ) $ ) $ ) Loss per common share (note 11) Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF (DEFICIT)/RETAINED EARNINGS (In thousands of U.S. dollars) (Unaudited) For the nine months ended September 30 (Deficit)/Retained earnings, beginning of period $ ) $ Loss ) ) Dividends paid, excluding those paid to CEC shareholders – ) (Deficit)/Retained earnings, end of period $ ) $ 2 CRYPTOLOGIC LIMITED CONSOLIDATED STATEMENTS OF CASHFLOWS (In thousands of U.S. dollars) (Unaudited) For the three months ended September 30 For the sixmonths ended September 30 Cash flows from/(used in): Operating activities: Loss $ ) $ ) $ ) $ ) Adjustments to reconcile loss to cash provided by/(used in) operating activities: Amortization Unrealized loss/(gain) on forward contract 91 ) 45 ) Reorganization costs to be paid Impairment of intangible assets – – – Impairment of capital assets – – – Impairment of long–term investments – – – Future income taxes ) ) ) Minority interest ) Stock options ) Change in operating assets and liabilities: Accounts receivable and other ) ) ) Prepaid expenses ) ) Accounts payable and accrued liabilities ) Income taxes payable ) 31 ) Financing activities: Dividends paid including those to CEC shareholders – ) – ) – ) – ) Investing activities: Purchase of capital assets ) Increase in security deposits ) – ) – Disposal of capital assets 21 – 21 – Purchase of other investments – – – ) Decrease in restricted cash – – ) ) Decrease in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ 3 1. Basis of presentation These interim unaudited consolidated financial statements of CryptoLogic Limited (the “Company”) have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). These interim unaudited consolidated financial statements have been prepared using the same accounting policies as were used for the audited consolidated financial statements of the Company for the year ended December 31, 2009. These interim unaudited consolidated financial statements do not contain all annual disclosures required by Canadian GAAP and, as such, should be read in conjunction with the audited consolidated financial statements including the notes thereto for the year ended December 31, 2009. 2. Significant accounting policies International Financial Reporting Standards (“IFRS”) In February 2008, the Accounting Standards Board (“AcSB”) confirmed that the use of IFRS will be required in 2011 for publicly accountable enterprises in Canada. In April 2008, the AcSB issued an IFRS Omnibus Exposure Draft proposing that publicly accountable enterprises be required to apply IFRS, in full and without modification, on January 1, 2011. The adoption of IFRS will require the restatement of amounts reported by the Company for its previous year end, and of the opening balance sheet as at the date of adoption. The Company intends to adopt IFRS for the accounting period commencing January 1, 2011 and is continuing to assess the financial reporting impacts of the adoption of IFRS. The Company expects financial reporting impacts to the accounting for income taxes, intangible assets and share based payments. However, the impact on future financial position and results of operations is not reasonably determinable or estimable at this time. The Company does anticipate a significant increase in disclosure resulting from the adoption of IFRS and is continuing to assess the level of disclosure required. The IFRS conversion project consists of three phases: Scoping and Diagnostics, Analysis and Development and Implementation and Review. Phase One: Scoping and Diagnostics, which involved project planning and staffing and identification of differences between current Canadian GAAP and IFRS, has been completed. Phase Two: Analysis and Development, involves detailed diagnostics and evaluation of the financial impacts of various options and alternative methodologies provided for under IFRS; identification and design of operational and financial business processes; initial staff and audit committee training; analysis of IFRS 1 optional exemptions and mandatory exceptions to the general requirement for full retrospective application upon transition to IFRS; summarization of 2011 IFRS disclosure requirements; and development of required solutions to address identified issues. Phase Two is continuing, but has not yet been completed and while certain differences have been identified, we do not believe these will have any significant financial statement impact. Phase Three: Implementation and Review will involve the execution of changes to information systems and business processes; completion of formal authorization processes to approve recommended accounting policy changes; and further training programs across the Company’s finance and other affected areas, as necessary. It will culminate in the collection of financial information necessary to compile IFRS-compliant financial statements and reconciliations; embedding of IFRS in business processes; and audit committee approval of IFRS-compliant financial statements. 4 3. Changes in accounting estimates The Company licenses various royalty rights, generally on an exclusive basis, from several owners of intellectual property rights. These rights are used to produce games for use in the hosted casino and also as branded games. Generally the arrangements require material prepayments of minimum guaranteed amounts which have been recorded as prepaid expenses in the accompanying consolidated balance sheets. These prepaid amounts are amortized over the life of the arrangement as gross revenue is generated or on a straight line basis if the underlying games are expected to have an effective royalty rate greater than the agreed amount. The amortization of these amounts is recorded as a reduction in the revenue. The Company regularly reviews its estimates of future revenues under its license arrangements and, during the second quarter of 2010, the review identified that it was appropriate to begin amortizing certain of these royalties on a straight line basis, such that substantially all of these royalties are amortized on a straight line basis.In the three months ended September 30, 2010 amortization of $945 (2009: $102) was recorded as a reduction of revenue in the accompanying consolidated statements of loss and comprehensive loss.In the nine months ended September 30, 2010, the Company recorded amortization of $2,182 (2009: $543). In the three months ended September 30, 2010, the Company paid net royalties of $607 (2009: $400) and in the nine months ended September 30, 2010, the Company paid net royalties of $3,095 (2009: $3,912).The company is committed to make further royalty payments of $4,029, of which $1,229 relates to the three months ending December 31, 2010.See note 11. 4. Security deposits Security deposits are amounts held by the Company's banks as collateral provided to payment processors that process deposits and credit card transactions. 5. Capital assets In the nine months ended September 30, 2010, the Company performed an impairment review of software development projects associated with the software gaming platform (“Agile”) designed to support multiple gaming methods. The Company completed a valuation of these capitalized software development costs using the relief-from-royalty method which includes estimating the net cash flows expected from these projects and discounting cash flows to present value at a discount rate that considers the degree of risk or uncertainty associated with the realization of the estimated net cash flows. Using this approach the Company determined that the carrying amounts of these assets exceeded their fair value. Consequently, in the nine months ended September 30, 2010, the Company recorded an impairment charge of $2,058, the amount by which the carrying value exceeded the estimated fair value. This impairment loss is included in impairment of capital assets in the accompanying consolidated statements of loss and comprehensive loss. These assets are amortized on a straight line basis over seven years. In the three months ended September 30, 2010, impairment of capital assets was $nil. During 2009, the Company determined that certain assets were impaired and accordingly recorded an impairment charge to computer equipment of $1,224 and office equipment of $299. In addition, in December 2009, the Company opted to exercise its right to early termination of one of its leased properties.The Company determined that the leasehold improvements associated with the property were impaired and accordingly recorded an impairment charge of $2,497. 5 6. Intangible assets Parbet Casino.co.uk Total Intangible Assets Future Income Tax Liability Total net of future Income Tax Cost Balance, December 31, 2009 $ ) $ Impairments ) Balance, September 30, 2010 – ) 87 Amortization Balance, December 31, 2009 ) Charge for the year ) ) ) 20 ) Impairments ) Balance, September 30, 2010 – (3
